Case 2:17-cv-09193-FMO-E Document 108-5 Filed 06/06/19 Page 1 of 13 Page ID #:3855




                                                   PETERSON · BRADFORD · BURKWITZ



   
                            (;+,%,7
       WR'HFODUDWLRQRI5\DQ$*UDKDP(VTLQ2SSRVLWLRQWR3ODLQWLIIV¶([3DUWH
          $SSOLFDWLRQWR([SHGLWH-XYHQLOH&DVH)LOH3URFHVVLQJ>(&)1R@ 




                     Lucy Ulikhanova, et al. v. County of Los Angeles, et al.
                                   &9)02( 
                            
Case 2:17-cv-09193-FMO-E Document 108-5 Filed 06/06/19 Page 2 of 13 Page ID #:3856




                                                                                     001
Case 2:17-cv-09193-FMO-E Document 108-5 Filed 06/06/19 Page 3 of 13 Page ID #:3857




                                                                                     002
Case 2:17-cv-09193-FMO-E Document 108-5 Filed 06/06/19 Page 4 of 13 Page ID #:3858




                                                                                     003
Case 2:17-cv-09193-FMO-E Document 108-5 Filed 06/06/19 Page 5 of 13 Page ID #:3859




                                                                                     004
Case 2:17-cv-09193-FMO-E Document 108-5 Filed 06/06/19 Page 6 of 13 Page ID #:3860




                                                                                     005
Case 2:17-cv-09193-FMO-E Document 108-5 Filed 06/06/19 Page 7 of 13 Page ID #:3861




                                                                                     006
Case 2:17-cv-09193-FMO-E Document 108-5 Filed 06/06/19 Page 8 of 13 Page ID #:3862




                                                                                     007
Case 2:17-cv-09193-FMO-E Document 108-5 Filed 06/06/19 Page 9 of 13 Page ID #:3863




                                                                                     008
Case 2:17-cv-09193-FMO-E Document 108-5 Filed 06/06/19 Page 10 of 13 Page ID
                                  #:3864




                        P.G.




                                                                               009
Case 2:17-cv-09193-FMO-E Document 108-5 Filed 06/06/19 Page 11 of 13 Page ID
                                  #:3865




                                                                               010
Case 2:17-cv-09193-FMO-E Document 108-5 Filed 06/06/19 Page 12 of 13 Page ID
                                  #:3866




                                                                               011
Case 2:17-cv-09193-FMO-E Document 108-5 Filed 06/06/19 Page 13 of 13 Page ID
                                  #:3867




                                                                               012
